Citation Nr: 1022902	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-32 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than August 17, 
2005, for the grant of service connection for the residuals 
of a left ankle fracture.

2.  Entitlement to an effective date earlier than August 17, 
2005, for the grant of service connection for residuals of 
fractured facial bones.

3.  Entitlement to an initial compensable rating for 
residuals of fractured facial bones.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1967 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
RO in St. Louis, Missouri, which granted service connection 
for the residuals of a left ankle fracture and residuals of 
fractured facial bones, both effective August 17, 2005, and 
assigning an initial noncompensable rating for the residuals 
of fractured facial bones.  

The appellant requested a personal hearing before a Member of 
the Board at the RO in his October 2008 substantive appeal.  
The appellant, through his representative, withdrew the 
request in a November 2008 submission.  The Board may 
proceed.  38 C.F.R. § 20.704(d)(2009).


FINDINGS OF FACT

1.  The appellant's original claim for service connection for 
residuals of a left ankle fracture was denied in an October 
1970 Board decision.

2.  The appellant has associated additional service personnel 
records with the claims file that were not of record at the 
time of the October 1970 Board decision.

3.  The additional service records address the appellant's 
physical condition at entry to service.

4.  The appellant's claim to reopen the claim for service 
connection for residuals of a left ankle fracture was denied 
in a May 1984 rating decision, of which the appellant was 
informed in May 1984 with notice of his procedural and 
appellate rights.  

5.  The appellant did not respond to the May 1984 rating 
decision.

6.  The appellant's earliest pending claim for service 
connection for left ankle fracture residuals was received on 
October 15, 1986.

7.  Entitlement to service connection for left ankle fracture 
residuals did not arise until March 2007.

8.  The appellant's first claim for service connection for 
residuals of facial bone fractures was received on August 17, 
2005.  

9.  The appellant's service-connected residuals of facial 
bone fractures has been manifested by less than moderate 
impairment of the 7th cranial nerve and less than moderate 
involuntary facial spasm or twitching.  


CONCLUSIONS OF LAW

1.  The October 1970 Board decision, denying the claim of 
service connection for residuals of a left ankle fracture, is 
final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).

2.  Reconsideration of the appellant's December 1968 claim is 
not warranted.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§ 3.156(c)(2004).  

3.  The May 1984 rating decision, denying reopening of the 
claim of service connection for residuals of a left ankle 
fracture, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

4.  An effective date earlier than August 17, 2005, for 
service connection and compensation for residuals of a left 
ankle fracture is not warranted.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009).

5.  There is no legal entitlement to an effective date 
earlier than August 17, 2005, for service connection and 
compensation for residuals of fractured facial bones.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).

6.  The criteria for an initial compensable evaluation for 
residuals of facial bone fracture are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8207 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for earlier 
effective dates and an increased initial rating.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claims arise from granted claims of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in September 2005 fully satisfied the duty to 
notify provisions, except notice of the degree of disability 
and effective date provisions of Dingess.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A 
December 2008 letter provided notice of the manner in which 
VA assigns initial ratings.  Although this letter was not 
sent prior to initial adjudication of the appellant's initial 
rating claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in December 2008, he 
was provided ample opportunity to respond with additional 
argument and evidence and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the appellant in February 2010.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The Board further notes 
that adjudication of a claim for an earlier effective date is 
largely based upon evidence already in the claims folder; the 
resolution of the claim often depends upon when certain 
document(s) were received by VA, and medical evidence which 
has been previously developed.  See generally 38 C.F.R. §§ 
3.151, 3.155, 3.156, 3.157, 3.160, 3.400 (2009).  As will be 
discussed below, the lack of adequate notice cannot alter the 
record as to the date that the appellant's claims were 
received or the date that entitlement arose.  The notice 
error as to effective date is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

The Board further notes that adjudication of a claim for an 
earlier effective date is largely based upon evidence already 
in the claims folder; the resolution of the claim often 
depends upon when certain document(s) were received by VA, 
and medical evidence which has been previously developed.  
See generally 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.160, 
3.400 (2009).  The date that the appellant's claims were 
received cannot be altered by medical examination or opinion.  
Similarly, the date entitlement arose is dependant on the 
earliest date that the evidence demonstrates that service 
connection was warranted.  Consequently, there is no 
additional development (that has not already been conducted) 
that would substantiate the appellant's claims for earlier 
effective dates.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate VA examination 
in 2009 for the claim for an initial compensable rating for 
residuals of facial bone fractures.  The appellant has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA and the private treatment 
mentioned above, records of which are in the file), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
There is no objective evidence indicating that there has been 
a material change in the severity of the appellant's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2009 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Earlier Effective Dates

The appellant contends that he is entitled to service 
connection and compensation effective at his separation from 
service.  For the reasons that follow, the Board will deny 
effective dates earlier than August 17, 2005.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2009).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (emphasis added).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

a. Residuals of a Left Ankle Fracture

The appellant's claim for an earlier effective date for 
residuals of a left ankle fracture must be evaluated based on 
the general rule, outlined above, and on an exception.  For 
the reasons that follow, the Board concludes that neither 
affords an earlier effective date.  

The appellant brought an original claim for service 
connection for residuals of a left ankle fracture in December 
1968, as he was separating from service.  The claim was 
denied in a March 1969 rating decision.  The appellant 
appealed that denial to the Board.  The Board denied the 
claim in an October 1970 decision, finding that the appellant 
had a condition which preexisted service and was not 
aggravated by service.  The appellant did not move for 
reconsideration by the Board.  Judicial review being 
unavailable at that time, the decision became final.  See 
38 U.S.C.A. § 7104 (2002).  

The appellant filed the instant claim on August 17, 2005.  In 
September 2005, the month after the appellant filed this 
claim, he submitted a copy of his service personnel records.  
The appellant highlighted several portions which he 
considered to be relevant to the proposition that he did not 
have a disability at entry to service.  

Generally, a claimant must submit new and material evidence 
to reopen a finally denied claim, and the effective date for 
the award of benefits based upon such evidence may be no 
earlier than the date VA received the claim to reopen.  
38 C.F.R. § 3.156(a), 3.400(q)(1) (2009).  An exception 
applies when VA receives official service department records 
that were unavailable at the time that VA previously decided 
a claim for benefits and those records lead VA to award a 
benefit that was not granted in the previous decision.  See 
Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008); see also 
38 C.F.R. § 3.156(c), 3.400(q)(2); Proposed Rule for New and 
Material Evidence, 70 Fed. Reg. 35,388 (June 20, 2005).  On 
the date of filing, relevant regulations stated that where 
the new and material evidence consists of a supplemental 
report from the service department received before or after 
the decision has become final, the former decision will be 
reconsidered by the agency of original jurisdiction.  38 
C.F.R. § 3.156(c) (2005).  In such instances, the effective 
date of such an award may relate back to the date of the 
original claim or date entitlement arose even though the 
decision on that claim may be final under 38 C.F.R. § 3.104.  
Id.  

The Board finds that these additional records did not lead VA 
to award service connection for the residuals of a left ankle 
fracture.  As stated, the appellant's service personnel 
records had not previously been associated with the claims 
file.  The first part of the reconsideration test is met.  
After they were associated in September 2005, the RO 
initially denied the claim in December 2005.  The claim was 
granted after the appellant was sent for a March 2007 VA 
examination, which found that he had a progression in the 
deterioration of his left ankle following inservice strain 
and an additional left ankle injury.  The RO then granted the 
claim in an April 2007 rating decision.  The rating decision 
states that the claim was granted based on the appellant's 
service treatment records and the March 2007 VA examination 
report, not the service personnel records.  The Board also 
notes that the service personnel records do contain some 
references to the appellant's physical condition.  The 
appellant's PUHLES scores are recorded at preinduction in 
February 1966, at induction in January 1967 and while on 
assignment limitation in July 1967.  These appear to be taken 
from the service treatment records which had already been 
associated with the file and considered in connection with 
the appellant's original claim.  The Board finds that the 
additional service department records did not lead to the 
grant of service connection.  Reconsideration of the original 
December 1968 claim is not warranted.  See Vigil.  

The appellant's original claim was denied by the Board in 
October 1970.  The only method available to establish an 
effective date based on the original claim is a motion for 
revision of the October 1970 Board decision on the basis of 
clear and unmistakable error.  See 38 U.S.C.A. § 7111 (2002); 
see also Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The 
appellant has advanced several arguments that he should have 
an effective date based on the 1968 claim.  The appellant has 
not made a motion for revision based on CUE.

The appellant argued in his February 2008 Notice of 
Disagreement that he believed that his claim had not been 
correctly evaluated because his service treatment records had 
been lost in the fire in St. Louis, Missouri.  The appellant 
refers to the fire at the National Personnel Records Center 
in 1973.  The Board notes that the appellant's service 
treatment records had been associated with his claims file in 
1969.  Thus, the appellant's service treatment records were 
not present at the NPRC when the fire occurred.  The records 
fire has no bearing on the outcome of the appellant's case.  

The appellant's October 2008 Form 9 includes more argument in 
a similar vein.  The appellant indicates that the prior 
decisions were unfairly reached due to overlooked or missing 
evidence at the time.  The appellant contended that the 
current award was decided on records not considered in 1969 
or were unavailable.  He again stated his belief that the 
fire destroyed his records.  He also stated that a "lack of 
priority(ies)" influenced the prior decisions.  The Board 
has addressed the fire.  To the extent that the March 2007 VA 
examination report was unavailable in 1969, the appellant's 
statement is correct.  It is not, however, grounds to revisit 
the prior decisions.  The appellant also submitted copies of 
his service personnel records and duplicates of his service 
treatment records in September 2005.  The appellant appears 
to refer to these as missing or ignored evidence.  This is 
not the case.  As discussed above, the additional service 
records, including the personnel records, are duplicative of 
evidence which was present in the file at the time of the 
prior decisions; thus, they cannot be considered "missing" 
evidence.  The RO initially denied the claim in a December 
2005 rating decision based on that evidence.  The appellant 
submitted another set of duplicative records in January 2006.  
Only after the March 2007 VA examination did the RO grant 
service connection.  January and March 2009 statements from 
the appellant advance similar arguments.  

In March 2009, the appellant discussed his 1986 letter to his 
Congressman, mentioned by the Board above.  While the Board 
agrees that the letter constituted a pending petition to 
reopen the claim, the date entitlement arose is a distinct 
factual question.  

Following the October 1970 Board decision, the appellant 
brought a claim for the same benefit in March 1984.  The RO 
denied reopening in a May 1984 rating decision.  The 
appellant was notified of the decision in a May 1984 letter, 
sent to his address supplied in his March 1984 claim and 
containing notice of his appellate rights.  The appellant did 
not respond to the May 1984 letter.  The appellant has not 
made any allegation that he did not receive the notice.  The 
May 1984 decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).  The Board also finds that 
the March 1984 claim is extinguished.  An earlier effective 
date is not warranted on that basis.

On October 15, 1986, a letter arrived at the RO from the 
appellant's then-Congressman.  The appellant had sent a 
letter requesting help getting benefits from VA, which was 
forwarded to the RO by the Congressman's office.  
Specifically, the appellant indicated that he had been twice 
denied by the RO, argued that he was sound at entry and 
requested disability approval and payments retroactive to his 
original application date.  The RO did not process a claim 
for benefits, instead responding to the Congressman with a 
letter stating that the claim had been previously denied.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

An informal claim is a communication, in writing, which 
expresses an intent to apply for benefits and identifies the 
benefits sought.  See Brokowski v. Shinseki, 23 Vet.App. 79, 
84 (2009).  That communication may be presented to the RO by 
a Congressman.  See, e.g., King v. Shinseki, --- Vet.App. ---
, No. 07-1214, 2010 WL 2134571, slip op. at 6 (May 28, 2010).  
The appellant indicated that he believed he was entitled to 
benefits and requested help from his Congressman in obtaining 
those benefits.  The appellant, at that time, had only 
claimed a single disability.  There is, therefore, no doubt 
which disability was claimed.  The RO clearly recognized 
which claim it was in the October 1986 response letter to the 
Congressman's office.  The appellant had previously filed a 
formal claim in December 1968.  The RO did not communicate 
with the appellant concerning the claim until he refiled on 
August 17, 2005.  The Board finds that the October 1986 
letter was an informal claim, pending until 2005.  The 
inquiry does not end here.  

Service connection is to be effective on the later of the 
date of claim or date entitlement arose.  38 C.F.R. § 3.400.  
The remaining factual question is when the date of 
entitlement arose.  Id.  Entitlement to service connection 
arises when all of the elements for service connection are 
met.  The appellant's original claim for service connection 
was evaluated on the basis of inservice aggravation of a pre-
existing condition.  Service connection was eventually 
granted on that basis, following a March 2007 VA examination, 
during which the examiner found evidence of aggravation 
beyond the normal progression of the pre-existing condition.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2009).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 
U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear 
and unmistakable" evidence that the injury or disease 
claimed pre-existed service, the presumption does not attach, 
and the issue becomes whether the disease or injury was 
aggravated during service.  Id.

The appellant's 1963 pre-service car accident injuries were 
described in the appellant's report of medical history at 
entrance in February 1966.  He was evaluated by the physician 
and was determined not to have sequelae other than a mark on 
his left leg.

In 1970, the Board denied service connection because the 
appellant had only subjective complaints related to the left 
ankle.  In reviewing the evidence, the examiner at the March 
2007 VA examination concluded that the appellant reinjured 
the ankle by stepping in a hole and that an inservice x-ray 
showing a bone chip represented a nonunion fracture at the 
site of the previous injury.  The examiner concluded that the 
appellant's pre-service disability had been aggravated by 
service on this evidence and that he had residual pain and 
disability to the present time.  

The Board notes that the inservice x-ray occurred in May 
1967.  A contemporaneous note on a separate page of the 
treatment records states that the nonunion fracture was from 
a 1963 accident, in other words, that it pre-dated service.  
The appellant's complaints were otherwise identical to those 
he presented during a February 1969 VA examination.  In view 
of the conflicting medical opinions, the record does not 
support a finding that the appellant's statements alone as 
lay evidence merited service connection.  In essence, then, 
the grant of service connection was based on a different 
reading of the medical evidence offered by the March 2007 
examiner than his treating physicians during service, the 
February 1969 VA examiner and the 1970 Board decision.  Thus, 
the date entitlement arose was not until March 2007, when the 
contrary opinion was offered.  As this date is after the 
currently assigned effective date of service connection, and 
long after October 15, 1986, the Board cannot assign an 
earlier effective date for service connection for residuals 
of a left ankle fracture.  

In sum, the effective date cannot precede May 30, 1984, the 
date of notice of the prior final rating decision.  The 
appellant's next petition to reopen the claim for service 
connection for residuals of a left ankle fracture was 
received by the RO on October 15, 1986.  The date entitlement 
arose was, however, not until the medical evidence 
demonstrated disability of the left ankle beyond the natural 
progression of his preservice condition.  The earliest date 
that the medical evidence demonstrated disability beyond 
natural progression was in March 2007.  The earliest 
effective date is date entitlement arose or date of claim, 
whichever is later.  38 U.S.C.A. § 5110.  The date of receipt 
of claim is October 15, 1986, however, the date entitlement 
arose did not occur until March 2007.  The Board finds that 
the RO has granted the earliest effective date possible based 
upon the facts in this case and the law and regulations.

The Board is aware that the appellant has asserted that he 
warrants service connection for residuals of a left ankle 
fracture as of when he was discharged from service.  Based 
upon the above reasons, an effective date earlier than August 
17, 2005, cannot be granted. 

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  Thus, the fact remains that 
the appellant filed his petition to reopen a claim for 
service connection on October 15, 1986, but the date of 
entitlement did not arise until March 2007.  The effective 
date must be assigned based on the later of the date of claim 
and the date entitlement arose.  In light of this fact, the 
Board concludes that an earlier effective date is not 
warranted in this case under VA regulations governing 
effective dates for awards based on a reopened claim for 
service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i), (q)(1)(i) and (ii), and (r).

b. Residuals of Facial Bone Fractures

The appellant contended in his February 2008 Notice of 
Disagreement that he should have received service connection 
for residuals of facial bone fractures when he first claimed 
it in 1969.  

The Board has reviewed the file and can find no claim for 
residuals of facial bone fractures prior to August 17, 2005.  
The appellant's December 1968 claim was limited to the left 
ankle only.  None of the statements made in the course of 
that claim, including those recorded in the February 1969 VA 
examination report, his April 1970 Notice of Disagreement, 
his June 1970 Substantive Appeal, contain no mention of a 
facial disability.  The appellant filed a March 1984 petition 
to reopen the left ankle claim which is also devoid of any 
mention of a facial disability.  The appellant's October 1986 
statement to his Congressman also does not mention a facial 
disability.  

Applying 38 U.S.C.A. § 5110, the earliest effective date is 
date of receipt of claim, here, August 17, 2005.  Applying 38 
C.F.R. § 3.400, the earliest effective date is date 
entitlement arose or date of claim, whichever is later.  The 
first mention of a facial disability is in the appellant's 
August 17, 2005, claim.  The only possible exception is where 
a claim is received within one year of separation from 
service.  The 2005 claim was clearly not within one year of 
separation from service.  The Board finds that the RO has 
granted the earliest effective date possible based upon the 
facts in this case and the law and regulations.  As such, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

III. Increased Ratings

The appellant contends that he is entitled to an initial 
compensable rating for his residuals of fractured facial 
bones.  For the reasons that follow, the Board concludes that 
an increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009). 

Service connection was granted for residuals of fractured 
facial bones on the basis of inservice aggravation.  The 
appellant was injured in a January 1963 motor vehicle 
accident, suffering injury to his face and fracturing the 
left frontal bone and zygomatic arch.  During service, he had 
swelling of the face and edema in the left frontal area and 
left zygomatic arch.

The appellant has been rated under Diagnostic Code (DC) 5299-
8207, an analogous rating indicating that the criteria of 
8207 were used to assign a rating under 5299.  DC 8207 rates 
paralysis of the Seventh (facial) cranial nerve.  A 10 
percent rating is warranted for moderate, incomplete 
paralysis.  A 20 percent evaluation for incomplete, severe 
paralysis.  A 30 percent rating is assigned for complete 
paralysis.  A Note to Diagnostic Code 8207 provides that 
ratings are dependent upon relative loss of innervation of 
facial muscles.  The term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating is to be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.  

The appellant was seen at two VA examinations in the course 
of this claim, in March 2007 and November 2009.  During the 
March 2007 VA examination, the appellant reported that the 
area of the fracture was more sensitive and tender than it 
was prior to service.  The neurological examination was 
essentially within normal limits.  The scar was generally 
nontender except when palpated over the lower rim of the 
orbit.  

The appellant submitted a March 2009 statement in which he 
complained that his residuals of a facial bone fracture 
should be compensable.  The appellant indicated that he 
suffered from subdermal irritations, tingling and some 
moderate pain.  He indicated that his left eye had a tendency 
to water or tear during such episodes.  

The appellant made similar complaints during his November 
2009 VA examination.  The examination report indicates that 
the appellant had mild, involuntary painless facial twitching 
or spasm.  Sensation was normal, except for the left cheek.  
The appellant had some weakness of facial muscles, with weak 
eyebrow lifting and forehead wrinkling on the left side.  The 
examiner noted the tearing of the left eye.  The examiner 
indicated that the condition was a 7th cranial nerve 
disability, and that the appellant had a problem associated 
with eyelid closure.  

The Board finds that the appellant has less than moderate 
incomplete paralysis of the 7th cranial nerve on the left 
side.  The appellant retains muscle innervation is the areas 
of the 7th nerve outside of the areas of the original injury.  
The appellant's muscle function appears to be sufficient to 
achieve any given facial expression, with some limitations in 
that certain movements are weakened, though not lost.  The 
appellant complains of pain, but not headaches.  The 
appellant has not described functional loss attributable to 
the pain.  The appellant had some diminished sensation in the 
area of the original injury, but stated that had been present 
prior to service.  The appellant's disability simply does not 
rise to a level which is "moderate."  While the Board is 
required to consider the effect of pain, which has been done 
in this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The criteria for 
a compensable rating have not been met.  

The Board has also considered the mention of an involuntary 
facial twitching or spasm in the November 2009 VA examination 
report.  The Board notes that a convulsive tic is rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8103 (2009), which 
provides a noncompensable rating for a mild tic, a 10 percent 
rating for a moderate tic, and a 30 percent rating for severe 
tic.  The appellant has not complained of a facial tic.  The 
examiner in November 2009 considered the twitch or spasm to 
be mild.  The March 2007 VA examination report does not 
mention a facial tic.  Given that the appellant seems 
unconcerned and that it did not manifest on a VA examination, 
the Board finds that the tic, if present, does not rise to a 
"moderate" level.  A compensable rating is not warranted 
under DC 8103.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's residuals of 
facial bone fractures disability is not inadequate.  The 
appellant is bothered by pain, itching and left eye watering.  
The appellant retains muscle movement in all tested 
maneuvers, with only weakness in two.  Muscle innervation 
appears intact.  Eye and eyelid function appears intact.  The 
appellant's disability simply does not rise to a "moderate" 
level.  There is no indication of social or occupational 
impairment as a result of the disability.  It does not appear 
that the appellant has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  The available schedular 
evaluations for that service-connected disability are 
adequate.  Referral for extraschedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Board has considered the 
possibility of staged ratings.  The Board, however, concludes 
that the criteria for a compensable rating have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's increased rating claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date earlier than August 17, 
2005, for the grant of service connection for the residuals 
of a left ankle fracture is denied.

Entitlement to an effective date earlier than August 17, 
2005, for the grant of service connection for residuals of 
fractured facial bones is denied.

Entitlement to an initial compensable rating for residuals of 
fractured facial bones is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


